Exhibit PRESS RELEASE February 2, 2009 For Immediate Release For Further Information Contact: Levon Mathews President and Chief Executive Officer First Federal Bankshares, Inc. 712.277.0201 FIRST FEDERAL BANKSHARES, INC. REPORTS FINANCIAL RESULTS FOR FISCAL SECOND QUARTER 2009 Sioux City, Iowa.First Federal Bankshares, Inc. (the “Company”) (Nasdaq Global Market – “FFSX”), the parent company of Vantus Bank (the “Bank”), reported a net income for the three months ended December 31, 2008, of $2.9 million, or $0.87 per diluted share, compared to a net loss of $1.8 million, or $0.54 per diluted share for the three months ended December 31, 2007.For the six months ended December 31, 2008, the Company had net income of $2.1 million, or $0.63 per diluted share, compared to a net loss of $1.3 million, or $0.41 per diluted share, for the six months ended December 31, The Company’s annualized return on average equity (ROE) for the most recent quarter was 38.53% compared to -10.23% for the same period a year ago.Annualized return on average assets (ROA) for the quarter was 2.10% compared to -1.12% twelve months prior.ROE and ROA for the six months ended December 31, 2008 were 13.25% and 0.75%, respectively.This compared to -3.88% and -0.43%, respectively, for the same period in the previous year. Net interest income for three-month period ended December 31, 2008, was $4.4 million compared to $4.2 million for the three-month period ended December 31, 2007.The net interest margin improved 63 basis points to 3.65% for the three months ended December 31, 2008, from 3.02% for the three months ended
